Exhibit 10.19

 

FIRST AMENDMENT TO LEASE

﻿

This FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of May 28, 2019, by and between HAYWARD POINT EDEN I LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and PULSE BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

﻿

r e c i t a l s :

﻿

A.    Landlord and Tenant are parties to the Lease dated January 26, 2017
(the “Lease”), whereby Tenant leases approximately 15,697 rentable square feet
of space (“RSF”) (“Existing Premises”) in the building located at 3955 - 3957
Point Eden Way, Hayward, California 94545 (“Building”).

﻿

B.    Landlord and Tenant desire (i) to extend the Lease Term of the Lease,
(ii) to expand the Existing Premises to include approximately 34,601 RSF
(the “Expansion Premises”) in the Building adjacent to the Existing Premises, as
shown on Exhibit A attached hereto, and (iii) to make other modifications to the
Lease as hereinafter provided.

﻿

C.    The Expansion Premises will be added to the Premises in phases. The
“Phase 1” portion of the Expansion Premises contains 13,280 RSF as designated on
Exhibit A, and the “Phase 2” portion of the Expansion Premises contains 21,321
RSF, as designated on Exhibit A.

﻿

a g r e e m e n t :

﻿

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

﻿

1.    Capitalized Terms.  All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this First Amendment.

﻿

2.    Modification of Premises.  Effective as of the date Landlord delivers the
Phase 1 portion of the Expansion Premises to Tenant “Ready for Occupancy” (the
“Expansion Commencement Date”), Tenant shall lease from Landlord and Landlord
shall lease to Tenant the Phase 1 portion of the Expansion Premises (which date
is anticipated to occur in October, 2019). Effective as of the later of the
Expansion Commencement Date or the date Landlord delivers the Phase 2 portion of
the Premises to Tenant “Ready for Occupancy” (the “Phase 2 Commencement Date”),
Tenant shall lease from Landlord and Landlord shall lease to Tenant the Phase 2
portion of the Expansion Premises. The addition of the Phase 1 portion of the
Expansion Premises to the Existing Premises shall, effective as of the Expansion
Premises Commencement Date, increase the size of the Premises to approximately
28,977 RSF. The addition of the Phase 2 portion of the Expansion Premises to the
Existing Premises and the Phase 1 portion of the Expansion Premises shall,
effective as of the Phase 2 Expansion Commencement Date, increase the size of
the Premises to approximately 50,298 RSF. The Existing Premises and the
Expansion Premises may hereinafter collectively be referred to as the
“Premises”. The last two (2) sentences of Section 1.1.1 of the Lease shall apply
as to the Expansion Premises. Landlord represents that the Expansion Premises
are currently leased to ICE DATA SERVICES, INC. (the “Existing Tenant”) and
Landlord has entered into an agreement with the Existing Tenant to terminate its
lease and the Existing Tenant and any subtenants to vacate and surrender the
Expansion Premises on or before May 31, 2019, as to the Phase 1 portion of the
Expansion Premises and December 31, 2019, as to the Phase 2 portion of the
Expansion Premises. Landlord shall use commercially reasonable efforts to
enforce such agreement and deliver the phases of the Expansion Premises to
Tenant as soon as practicable thereafter. Landlord shall deliver the Expansion
Premises in the required condition promptly following the Existing Tenant’s
vacation and surrender of each phase of the Expansion Premises and completion of
any environmental closure required by Applicable Laws.





 

 

 

 

 

 

799463.04/WLA

377097-00004/5-28-19/ejs/ejs

 

 

 

 

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

--------------------------------------------------------------------------------

 



3.    Lease Term; Option Term. 

﻿

3.1.    Expansion Term. Landlord and Tenant acknowledge that Tenant's lease of
the Existing Premises is scheduled to expire on August  31, 2022, pursuant to
the terms of the Lease. Notwithstanding anything to the contrary in the Lease,
the Lease Term with respect to the entire Premises is hereby extended to expire
on the date that is the earlier of (i) ten (10) years after the Expansion
Commencement Date, and (ii) October 31, 2029 (the “Expansion Expiration Date”).
The period of time commencing on the Expansion Commencement Date and continuing
through the Expansion Expiration Date shall be referred to herein as the
“Expansion Term.”    

﻿

3.2.    Option Term. The terms of Section 2.2 of the Lease shall continue to
apply to the Premises, as expanded by the Expansion Premises, provided that
(i) Tenant shall have two (2) option to extend the Lease Term, (ii) each “Option
Term”, as defined in Section 2.2.1 of the Lease, shall be for a period of seven
(7) years (and not five (5) years), and (iii) all references in such Section 2.2
to (a) the “initial Lease Term” shall be deemed to refer to the end of the
Expansion Term or initial Option Term, as applicable, and (b) and “Lease Term”
shall be deemed to refer to the Expansion Term or initial Option Term, as
applicable. 

﻿

4.    Base Rent. 

﻿

4.1.    Existing Premises.  Notwithstanding anything to the contrary in the
Lease as hereby amended, prior to July 1, 2022, Tenant shall continue to pay
Base Rent for the Existing Premises in accordance with the terms of the
Lease.  Commencing on July 1, 2022, continuing throughout the Expansion Term,
Tenant shall pay to Landlord monthly installments of Base Rent for the Existing
Premises in an amount equal to the Monthly Rental Rate per RSF as payable for
the Expansion Premises (and with increases in such rate occurring at the same
times as they occur for the Expansion Premises) multiplied by the RSF of the
Existing Premises.

﻿

4.2.    Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as set forth on the
applicable chart (based on the occurrence of the Phase 2 Commencement Date) set
forth on Schedule 1 attached hereto, and otherwise in accordance with the terms
of the Lease. (Note: If the Phase 2 Commencement Date occurs after May, 2020,
the rent chart will be appropriately adjusted to provide for one additional
month of Base Rent calculated at $2.25 per RSF for each month after May, 2020,
that the Phase 2 Commencement Date does not occur, thereby delaying the date
upon which the Base Rent increases to $2.90 per RSF).

﻿

5.    Tenant's Share of Direct Expenses.  Prior to and continuing throughout the
Expansion Term, Tenant shall pay Tenant's Share of all Direct Expenses which
arise or accrue with respect to the Existing Premises during such period in
accordance with the terms of the Lease. Commencing on the Expansion Commencement
Date and continuing until the Phase 2 Commencement Date, Tenant shall pay
Tenant's Share of all Direct Expenses which arise or accrue with respect to the
Phase 1 Expansion Premises during such period in accordance with the terms of
the Lease, and commencing on the Phase 2 Commencement Date and continuing
through and including the Expansion Expiration Date, Tenant shall pay Tenant’s
Share of all Direct Expenses which arise or accrue with respect to the Expansion
Premises during such period in accordance with the terms of the Lease. Tenant’s
Share with respect to the Phase 1 portion of the Expansion Premises is equal to
22.08%. Tenant’s Share with respect to the entire Expansion Premises (i.e.,
Phase 1 and Phase 2) is equal to 57.52%. Tenant’s Share with respect to the
entire expanded Premises (i.e., the entire 50,298 RSF) is equal to 83.61%.

﻿

6.    Improvements.  Landlord shall construct the improvements in the Expansion
Premises on a “turn-key” basis, pursuant to the terms of the Tenant Work Letter
attached hereto as Exhibit B and deliver the Expansion Premises in the condition
required in the last sentence of Section 2 of this First Amendment. Tenant
acknowledges that it shall continue to accept the Existing Premises in its
presently existing “as-is” condition, and Landlord shall not be obligated to
provide or pay for any improvement work related to the improvement of the
Existing Premises. Tenant also acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty regarding the condition of
the Existing Premises, the Expansion Premises, or the Building or with respect
to the suitability of any of the foregoing for the conduct of Tenant’s business
in the Existing Premises or the Expansion Premises.

﻿





 

 

 

 

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



7.    Landlord Work.  In addition to the construction of the Tenant
Improvements, Landlord shall perform the maintenance, repair, and replacement
work set forth on Exhibit C to this First Amendment, at Landlord’s sole cost and
expenses.  Tenant acknowledges that such work may be completed following the
completion of the Tenant Improvements in the Expansion Premises and after the
Expansion Commencement Date on or before the Phase 2 Commencement Date.

﻿

8.    Broker.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc. and Savills Studley
(collectively, (the "Broker"), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this First
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys' fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party's dealings with any real estate broker or agent, other than the Broker.
The terms of this Section 7 shall survive the expiration or earlier termination
of the term of the Lease, as hereby amended.

﻿

9.    Increase in Security Deposit.  Effective as of the date hereof, the amount
of the Security Deposit required to be provided by Tenant under the Lease shall
be increased by $264,264.88, to be equal to $364,937.68. Tenant shall deliver
the amount of such increase to Landlord in the form of a cash deposit or an
unconditional, clean, irrevocable letter of credit (“L‑C”) concurrently with
Tenant’s execution of this First Amendment. The terms set forth in Exhibit C
shall apply to the Letter of Credit.

﻿

10.    Certified Access Specialist.  For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Expansion Premises have not undergone inspection by a
Certified Access Specialist (CASp). As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord; and
(b) pursuant to Article 24 of the Lease, but subject to Section 10.2 of the
Lease, Tenant, at its sole cost and expense, shall be responsible for making any
repairs within the Expansion Premises to correct violations of
construction-related accessibility standards; and if anything done by or for
Tenant in its use or occupancy of the Expansion Premises shall require any
repairs to the Building (outside the Expansion Premises) to correct violations
of construction-related accessibility standards, then Tenant shall reimburse
Landlord upon demand, as Additional Rent, for the cost to Landlord of performing
such improvements or repairs.

﻿

11.    No Further Modification; Conflict.  Except as set forth in this First
Amendment, all of the terms and provisions of the Lease shall apply with respect
to the Expansion Premises and shall remain unmodified and in full force and
effect.  In the event of a conflict between the Lease and this First Amendment,
the terms of this First Amendment shall prevail.

﻿

12.    No Deed of Trust.  Landlord hereby represents and warrants to Tenant that
the Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.

﻿

[SIGNATURES APPEAR ON FOLLOWING PAGE]



 

 

 

 

-3-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written. 

﻿

﻿

 

 

 

 

 

 

 

 

“LANDLORD”

 

“TENANT”

HAYWARD POINT EDEN I LIMTED PARTNERSHIP

 

PULSE BIOSCIENCES, INC.,

a Delaware limited partnership

 

a Delaware corporation

﻿

 

 

 

﻿

 

 

 

 

By

/s/ Scott Bohn

 

By

/s/ Brian B. Dow

Name:

Scott Bohn

 

Name:

Brian B. Dow

Its

Senior Vice President

 

Its

SVP & CFO

﻿

 

 

 

 

 

-4-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.19

 

SCHEDULE 1 TO FIRST AMENDMENT

﻿

BASE RENT PAYMENTS

﻿

Note: “Lease Months” as set forth in the charts below are the months of the
Expansion Term following the Expansion Commencement Date (i.e. Phase 1
Commencement Date).

﻿

Picture 51 [plse-20190531xex10_19g001.jpg]

Phase 1 Abatement Phase 2 Abatement *If Phase 2 Commences in March, 2020 Lease
Month Date Rate RSF Base Rent 1 Nov-19 $0.00 13,280 $0 2 Dec-19 $0.00 13,280 $0
3 Jan-20 $0.00 13,280 $0 4 Feb-20 $0.00 13,280 $0 5 Mar 20 $2.25 13,280 $29,880
6 Apr-20 $2.25 13,280 $29,880 7 May-20 $2.25 13,280 $29,880 8 Jun 20 $2.25
13,280 $29,880 9 Jul-20 $2.25 34,601 $77,852 10 Aug-20 $2.25 34,601 $77,852 11
Sep-20 $2.25 34,601 $77,852 12 Oct-20 $2.25 34,601 $77,852 13 Nov-20 $2.25
34,601 $77,852 14 Dec-20 $2.25 34,601 $77,852 15 Jan-21 $2.25 34,601 $77,852 16
Feb-21 $2.25 34,601 $77,852 17 Mar-21 $2.25 34,601 $77,852 18 Apr-21 $2.25
34,601 $77,852 19 May-21 $2.90 34,601 $100,343 20 Jun-21 $2.90 34,601 $100,343
21 Jul-21 $2.90 34,601 $100,343 22 Aug-21 $2.90 34,601 $100,343 23 Sep-21 $2.90
34,601 $100,343 24 Oct-21 $2.90 34,601 $100,343 25 Nov-21 $2.90 34,601 $100,343
26 Dec-21 $2.90 34,601 $100,343 27 Jan-22 $2.90 34,601 $100,343 28 Feb-22 $2.90
34,601 $100,343 29 Mar-22 $2.90 34,601 $100,343 30 Ap-22 $2.90 34,601 $100,343
31 May-22 $3.00 34,601 $103,855 32 Jun-22 $3.00 34,601 $103,855 33 Jul-22 $3.00
50,298 $150,894 34 Aug-22 $3.00 50,298 $150,894 35 Sep-22 $3.00 50,298 $150,894
36 Oct-22 $3.00 50,298 $150,894 37 Nov-22 $3.00 50,298 $150,894



 

 

 

 

 

 

799463.04/WLA

377097-00004/5-28-19/ejs/ejs

 

 

 

 

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

--------------------------------------------------------------------------------

 



Picture 50 [plse-20190531xex10_19g002.jpg]

38 Dec-22 $3.00 50,298 $150,894 39 Jan-23 $3.00 50,298 $150,894 40 Feb-23 $3.00
50,298 $150,894 41 Mar-23 $3.00 50,298 $150,894 42 Apr-23 $3.00 50,298 $150,894
43 May-23 $3.11 50,298 $156,175 44 Jun-23 $3.11 50,298 $156,175 45 Jul-23 $3.11
50,298 $156,175 46 Aug-23 $3.11 50,298 $156,175 47 Sep-23 $3.11 50,298 $156,175
48 Oct-23 $3.11 50,298 $156,175 49 Nov-23 $3.11 50,298 $156,175 50 Dec-23 $3.11
50,298 $156,175 51 $3.11 50,298 $156,175 51 Jan-24 $3.11 50,298 $156,175 52
Feb-24 $3.11 50,298 $156,175 53 Mar-24 $3.11 50,298 $156,175 54 $3.11 50,298
$156,175 55 May-24 $3.21 50,298 $161,641 56 Jun-24 $3.21 50,298 $161,641 57
Jul-24 $3.21 50,298 $161,641 58 Aug-24 $3.21 50,298 $161,641 59 Sep-24 $3.21
50,298 $161,641 60 Oct-24 $3.21 50,298 $161,641 61 Nov-24 $3.21 50,298 $161,641
62 Dec-24 $3.21 50,298 $161,641 63 Jan-25 $3.21 50,298 $161,641 64 Feb-25 $3.21
50,298 $161,641 65 Mar-25 $3.21 50,298 $161,641 66 Apr-25 $3.21 50,298 $161,641
67 May-25 $3.33 50,298 $167,299 68 Jun-25 $3.33 50,298 $167,299 69 Jul-25 $3.33
50,298 $167,299 70 Aug-25 $3.33 50,298 $167,299 71 Sep-25 $3.33 50,298 $167,299
72 Oct-25 $3.33 50,298 $167,299 73 Nov-25 $3.33 50,298 $167,299 74 Dec-25 $3.33
50,298 $167,299 75 Jan-26 $3.33 50,298 $167,299 76 Feb-26 $3.33 50,298 $167,299
78 Apr-26 $3.33 50,298 $167,299 79 May-26 $3.44 50,298 $173,154 80 Jun-26 $3.44
50,298 $173,154 81 Jul-26 $3.44 50,298 $173,154 82 Aug-26 $3.44 50,298 $173,154
83 Sep-26 $3.44 50,298 $173,154 84 Oct-26 $3.44 50,298 $173,154



 

 

 

 

 

 

 

 

 

 

 

2

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 49 [plse-20190531xex10_19g003.jpg]

85 Nov-26 $3.44 50,298 $173,154 86 Dec-26 $3.44 50,298 $173,154 87 Jan-27 $3.44
50,298 $173,154 88 Feb-27 $3.44 50,298 $173,154 89 Mar-27 $3.44 50,298 $173,154
90 Apr-27 $3.44 50,298 $173,154 91 May-27 $3.56 50,298 $179,215 92 Jun-27 $3.56
50,298 $179,215 93 Jul-27 $3.56 50,298 $179,215 94 Aug-27 $3.56 50,298 $179,215
95 Sep-27 $3.56 50,298 $179,215 96 Oct-27 $3.56 50,298 $179,215 97 Nov-27 $3.56
50,298 $179,215 98 Dec-27 $3.56 50,298 $179,215 99 Jan-28 $3.56 50,298 $179,215
100 Feb-28 $3.56 50,298 $179,215 101 Mar-28 $3.56 50,298 $179,215 102 Apr-28
$3.56 50,298 $179,215 103 May-28 $3.69 50,298 $185,487 104 Jun-28 $3.69 50,298
$185,487 105 Jul-28 $3.69 50,298 $185,487 106 Aug-28 $3.69 50,298 $185,487 107
Sep-28 $3.69 50,298 $185,487 108 Oct-28 $3.69 50,298 $185,487 109 Nov-28 $3.69
50,298 $185,487 110 Dec-28 $3.69 50,298 $185,487 111 Jan-29 $3.69 50,298
$185,487 112 Feb-29 $3.69 50,298 $185,487 113 Mar-29 $3.69 50,298 $185,487 114
Apr-29 $3.69 50,298 $185,487 115 May-29 $3.82 50,298 $191,979 116 Jun-29 $3.82
50,298 $191,979 117 Jul-29 $3.82 50,298 $191,979 118 Aug-29 $3.82 50,298
$191,979 119 Sep-29 $3.82 50,298 $191,979 120 Oct-29 $3.82 50,298 $191,979



 

 

 

 

 

 

 

 

 

 

 

3

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 48 [plse-20190531xex10_19g004.jpg]

Additional Months @ 13,280 * $2.25 * If Phase 2 Comences in April, 2020 Lease
Month Date Rate RSF Base Rent 1 Nov-19 $0.00 13,280 $0 2 Dec-19 $0.00 13,280 $0
3 Jan-20 $0.00 13,280 $0 4 Feb-20 $0.00 13,280 $0 5 Mar-20 $2.25 13,280 $29,880
6 Apr-20 $2.25 13,280 $29,880 7 May-20 $2.25 13,280 $29,880 8 Jun-20 $2.25
13,280 $29,880 9 Jul-20 $2.25 13,280 $29,880 10 Aug-20 $2.25 34,601 $77,852 11
Sep-20 $2.25 34,601 $77,852 12 Oct-20 $2.25 34,601 $77,852 13 Nov-20 $2.25
34,601 $77,852 14 Dec-20 $2.25 34,601 $77,852 15 Jan-21 $2.25 34,601 $77,852 16
Feb-21 $2.25 34,601 $77,852 17 Mar-21 $2.25 34,601 $77,852 18 Apr-21 $2.25
34,601 $77,852 19 May-21 $2.25 34,601 $77,852 20 Jun-21 $2.90 34,601 $100,343 21
Jul-21 $2.90 34,601 $100,343 22 Aug-21 $2.90 34,601 $100,343 23 Sep-21 $2.90
34,601 $100,343 24 Oct-21 $2.90 34,601 $100,343 25 Nov-21 $2.90 34,601 $100,343
26 Dec-21 $2.90 34,601 $100,343 27 Jan-22 $2.90 34,601 $100,343 28 Feb-22 $2.90
34,601 $100,343 29 Mar-22 $2.90 34,601 $100,343 30 Apr-22 $2.90 34,601 $100,343
31 May-22 $2.90 34,601 $100,343 32 Jun-22 $3.00 34,601 $103,855 33 Jul-22 $3.00
50,298 $150,969 34 Aug-22 $3.00 50,298 $150,969 35 Sep-22 $3.00 50,298 $150,969
36 Oct-22 $3.00 50,298 $150,969 37 Nov-22 $3.00 50,298 $150,969



 

 

 

 

 

 

 

 

 

 

 

4

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 47 [plse-20190531xex10_19g005.jpg]

38 Dec-22 $3.00 50,298 $150,969 39 Jan-23 $3.00 50,298 $150,969 40 Feb-23 $3.00
50,298 $150,969 41 Mar-23 $3.00 50,298 $150,969 42 Apr-23 $3.00 50,298 $150,969
43 May-23 $3.00 50,298 $150,969 44 Jun-23 $3.11 50,298 $156,253 45 Jul-23 $3.11
50,298 $156,253 46 Aug-23 $3.11 50,298 $156,253 47 Sep-23 $3.11 50,298 $156,253
48 Oct-23 $3.11 50,298 $156,253 49 Nov-23 $3.11 50,298 $156,253 50 Dec-23 $3.11
50,298 $156,253 51 Jan-24 $3.11 50,298 $156,253 52 Feb-24 $3.11 50,298 $156,253
53 Mar-24 $3.11 50,298 $156,253 54 Apr-24 $3.11 50,298 $156,253 55 May-24 $3.11
50,298 $156,253 56 Jun-24 $3.22 50,298 $161,722 57 Jul-24 $3.22 50,298 $161,722
58 Aug-24 $3.22 50,298 $161,722 59 Sep-24 $3.22 50,298 $161,722 60 Oct-24 $3.22
50,298 $161,722 61 Nov-24 $3.22 50,298 $161,722 62 Dec-24 $3.22 50,298 $161,722
63 Jan-25 $3.22 50,298 $161,722 64 Feb-25 $3.22 50,298 $161,722 65 Mar-25 $3.22
50,298 $161,722 66 Apr-25 $3.22 50,298 $161,722 67 May-25 $3.22 50,298 $161,722
68 Jun-25 $3.33 50,298 $167,383 69 Jul-25 $3.33 50,298 $167,383 70 Aug-25 $3.33
50,298 $167,383 71 Sep-25 $3.33 50,298 $167,383 72 Oct-25 $3.33 50,298 $167,383
73 Nov-25 $3.33 50,298 $167,383 74 Dec-25 $3.33 50,298 $167,383 75 Jan-26 $3.33
50,298 $167,383 76 Feb-26 $3.33 50,298 $167,383 77 Mar-26 $3.33 50,298 $167,383
78 Apr-26 $3.33 50,298 $167,383 79 May-26 $3.33 50,298 $167,383 80 Jun-26 $3.44
50,298 $173,241 81 Jul-26 $3.44 50,298 $173,241 82 Aug-26 $3.44 50,298 $173,241
83 Sep-26 $3.44 50,298 $173,241 84 Oct-26 $3.44 50,298 $173,241



 

 

 

 

 

 

 

 

 

 

 

5

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 46 [plse-20190531xex10_19g006.jpg]

85 Nov-26 $3.44 50,298 $173,241 86 Dec-26 $3.44 50,298 $173,241 87 Jan-27 $3.44
50,298 $173,241 88 Feb-27 $3.44 50,298 $173,241 89 Mar-27 $3.44 50,298 $173,241
90 Apr-27 $3.44 50,298 $173,241 91 May-27 $3.44 50,298 $173,241 92 Jun-27 $3.56
50,298 $179,304 93 Jul-27 $3.56 50,298 $179,304 94 Aug-27 $3.56 50,298 $179,304
95 Sep-27 $3.56 50,298 $179,304 96 Oct-27 $3.56 50,298 $179,304 97 Nov-27 $3.56
50,298 $179,304 98 Dec-27 $3.56 50,298 $179,304 99 Jan-28 $3.56 50,298 $179,304
100 Feb-28 $3.56 50,298 $179,304 101 Mar-28 $3.56 50,298 $179,304 102 Apr-28
$3.56 50,298 $179,304 103 May-28 $3.56 50,298 $179,304 104 Jun-28 $3.69 50,298
$185,580 105 Jul-28 $3.69 50,298 $185,580 106 Aug-28 $3.69 50,298 $185,580 107
Sep-28 $3.69 50,298 $185,580 108 Oct-28 $3.69 50,298 $185,580 109 Nov-28 $3.69
50,298 $185,580 110 Dec-28 $3.69 50,298 $185,580 111 Jan-29 $3.69 50,298
$185,580 112 Feb-29 $3.69 50,298 $185,580 113 Mar-29 $3.69 50,298 $185,580 114
Apr-29 $3.69 50,298 $185,580 115 May-29 $3.69 50,298 $185,580 116 Jun-29 $3.82
50,298 $192,075 117 Jul-29 $3.82 50,298 $192,075 118 Aug-29 $3.82 50,298
$192,075 119 Sep-29 $3.82 50,298 $192,075 120 Oct-29 $3.82 50,298 $192,075



 

 

 

 

 

 

 

 

 

 

 

6

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 45 [plse-20190531xex10_19g007.jpg]

*If Phase 2 Comences May, 2020 Lease Month Date Rate RSF Base Rent 1 Nov-19
$0.00 13,280 $0 2 Dec-19 $0.00 13,280 $0 3 Jan-20 $0.00 13,280 $0 4 Feb-20 $0.00
13,280 $0 5 Mar-20 $2.25 13,280 $29,880 6 Apr-20 $2.25 13,280 $29,880 7 May-20
$2.25 13,280 $29,880 8 Jun-20 $2.25 13,280 $29,880 9 Jul-20 $2.25 13,280 $29,880
10-Aug-20 $2.25 13,280 $29,880 11 Sep-20 $2.25 34,601 $77,852 12 Oct-20 $2.25
34,601 $77,852 13 Nov-20 $2.25 34,601 $77,852 14 Dec-20 $2.25 34,601 $77,852 15
Jan-21 $2.25 34,601 $77,852 16 Feb-21 $2.25 34,601 $77,852 17 Mar-21 $2.25
34,601 $77,852 18 Apr-21 $2.25 34,601 $77,852 19 May-21 $2.25 34,601 $77,852 20
Jun-21 $2.25 34,601 $77,852 21 Jul-21 $2.90 34,601 $100,343 22 Aug-21 $2.90
34,601 $100,343 23 Sep-21 $2.90 34,601 $100,343 24 Oct-21 $2.90 34,601 $100,343
25 Nov-21 $2.90 34,601 $100,343 26 Dec-21 $2.90 34,601 $100,343 27 Ja-22 $2.90
34,601 $100,343 28 Feb-22 $2.90 34,601 $100,343 29 Mar-22 $2.90 34,601 $100,343
30 Apr-22 $2.90 34,601 $100,343 31 May-22 $2.90 34,601 $100,343 32 Jun-22 $2.90
34,601 $100,343 33 Jul-22 $3.00 50,298 $150,969 34 Aug-22 $3.00 50,298 $150,969
35 Sep-22 $3.00 50,298 $150,969 36 Oct-22 $3.00 50,298 $150,969 37 Nov-22 $3.00
50,298 $150,969 38 Dec-22 $3.00 50,298 $150,969



 

 

 

 

 

 

 

 

 

 

 

7

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 44 [plse-20190531xex10_19g008.jpg]

39 Jan-23 $3.00 50,298 $150,969 40 Feb-23 $3.00 50,298 $150,969 41 Mar-23 $3.00
50,298 $150,969 42 Apr-23 $3.00 50,298 $150,969 43 May-23 $3.00 50,298 $150,969
44 Jun-23 $3.00 50,298 $150,969 45 Jul-23 $3.11 50,298 $156,253 46 Aug-23 $3.11
50,298 $156,253 47 Sep-23 $3.11 50,298 $156,253 48 Oct-23 $3.11 50,298 $156,253
49 Nov-23 $3.11 50,298 $156,253 50 Dec-23 $3.11 50,298 $156,253 51 Jan-24 $3.11
50,298 $156,253 52 Feb-24 $3.11 50,298 $156,253 53 Mar-24 $3.11 50,298 $156,253
54 Apr-24 $3.11 50,298 $156,253 55 May-24 $3.11 50,298 $156,253 56 Jun-24 $3.11
50,298 $156,253 57 Jul-24 $3.22 50,298 $161,722 58 Aug-24 $3.22 50,298 $161,722
59 Sep-24 $3.22 50,298 $161,722 60 Oct-24 $3.22 50,298 $161,722 61 Nov-24 $3.22
50,298 $161,722 62 Dec-24 $3.22 50,298 $161,722 63 Jan-25 $3.22 50,298 $161,722
64 Feb-25 $3.22 50,298 $161,722 65 Mar-25 $3.22 50,298 $161,722 66 Apr-25 $3.22
50,298 $161,722 67 May-25 $3.22 50,298 $161,722 68 Jun-25 $3.22 50,298 $161,722
69 Jul-25 $3.33 50,298 $167,383 70 Aug-25 $3.33 50,298 $167,383 71 Sep-25 $3.33
50,298 $167,383 72 Oct-25 $3.33 50,298 $167,383 73 Nov-25 $3.33 50,298 $167,383
74-Dec-25 $3.33 50,298 $167,383 75 Jan-26 $3.33 50,298 $167,383 76 Feb-26 $3.33
50,298 $167,383 77 Mar-26 $3.33 50,298 $167,383 78 Apr-26 $3.33 50,298 $167,383
79 May-26 $3.33 50,298 $167,383 80 Jun-26 $3.33 50,298 $167,383 81 Jul-26 $3.44
50,298 $173,241 82 Aug-26 $3.44 50,298 $173,241 83 Sep-26 $3.44 50,298 $173,241
84 Oct-26 $3.44 50,298 $173,241 85 Nov-26 $3.44 50,298 $173,241



 

 

 

 

 

 

 

 

 

 

 

8

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 43 [plse-20190531xex10_19g009.jpg]

86 Dec-26 $3.44 50,298 $173,241 87 Jan-27 $3.44 50,298 $173,241 88 Feb-27 $3.44
50,298 $173,241 89 Mar-27 $3.44 50,298 $173,241 90 Apr-27 $3.44 50,298 $173,241
91 May-27 $3.44 50,298 $173,241 92 Jun-27 $3.44 50,298 $173,241 93 Jul-27 $3.56
50,298 $179,304 94 Aug-27 $3.56 50,298 $179,304 95 Sep-27 $3.56 50,298 $179,304
96 Oct-27 $3.56 50,298 $179,304 97 Nov-27 $3.56 50,298 $179,304 98 Dec-27 $3.56
50,298 $179,304 99 Jan-28 $3.56 50,298 $179,30 100-Feb-28 $3.56 50,298 $179,3044
101 Mar-28 $3.56 50,298 $179,304 102 Apr-28 $3.56 50,298 $179,304 103 May-28
$3.56 50,298 $179,304 104 Jun-28 $3.56 50,298 $179,304 105 Jul-28 $3.69 50,298
$185,580 106 Aug-28 $3.69 50,298 $185,580 107 Sep-28 $3.69 50,298 $185,580 108
Oct-28 $3.69 50,298 $185,580 109 Nov-28 $3.69 50,298 $185,580 110 Dec-28 $3.69
50,298 $185,580 111 Jan-29 $3.69 50,298 $185,580 112 Feb-29 $3.69 50,298
$185,580 113 Mar-29 $3.69 50,298 $185,580 114 Apr-29 $3.69 50,298 $185,580 115
May-29 $3.69 50,298 $185,580 116 Jun-29 $3.69 50,298 $185,580 117 Jul-29 $3.82
50,298 $192,075 118 Aug-29 $3.82 50,298 $192,075 119 Sep-29 $3.82 50,298
$192,075 120 Oct-29 $3.82 50,298 $192,075

 

 

 

 

 

 

 

 

 

 

 

9

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

OUTLINE OF EXPANSION PREMISES

﻿

Phase 1 Expansion Premises shown in blue.

﻿

Phase 2 Expansion Premises shown in white.

﻿

Picture 42 [plse-20190531xex10_19g010.jpg]

﻿

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

﻿

TENANT WORK LETTER

﻿

SECTION 1

﻿

TENANT IMPROVEMENTS

﻿

Using Building standard materials, components and finishes as described in
Schedule 2 hereof, Landlord shall cause the installation and/or construction of
those certain items identified on the "Approved Space Plan," and “Scope of Work”
defined below (the "Tenant Improvements") by Landmark Builders.  The term
"Approved Space Plan" shall mean that plan prepared by DES Architects Engineers,
as Project No. 9596.702, dated as of 3.21.19, approved by Landlord and Tenant, a
reduced copy of which Approved Space Plan is attached hereto as Schedule 1.  The
term “Scope of Work” shall mean the TI Scope List attached hereto as
Schedule 2.  Immediately upon the full execution and delivery of this Lease,
Tenant shall cooperate in good faith with Landlord’s architects and engineers to
supply the necessary information, if any, requested by Landlord’s architects and
engineers required to allow the Landlord’s architects and engineers to complete
any additional architectural and engineering drawings for the Expansion Premises
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits and in a manner consistent with, and which are a
logical extension of, the Approved Space Plan.  Such drawings shall be subject
to Tenant’s reasonable approval, which must be provided or withheld within five
(5) business days of receipt thereof by Tenant.  Upon approval, such plans may
be referred to herein as the "Approved Working Drawings".  Tenant shall make no
changes, additions or modifications to the Tenant Improvements or the Approved
Space Plan without the prior written consent of Landlord, which consent shall be
provided or withheld by Landlord as described in Section 2(d)(ii) of Exhibit B
of the Lease, which shall apply to this Exhibit B.  Notwithstanding the
foregoing or any contrary provision of this First Amendment, all Tenant
Improvements shall be deemed Landlord's property under the terms of this First
Amendment.  Notwithstanding any provision to the contrary set forth in this
First Amendment or this Tenant Work Letter, Tenant shall be solely responsible,
at Tenant's sole cost and expense, for acquisition and installation of all data
and telephone cabling, furniture, fixtures and equipment for the Premises.

﻿

Tenant acknowledges that the Tenant Improvements are planned to be constructed
in phases, with all of the improvements in the Phase 1 portion of the Expansion
Premises and the demising wall between the Phase 1 and Phase 2 portions of the
Expansion Premises to be completed prior to the Expansion Commencement Date and
all of the remainder of the improvements to be completed prior to the Phase 2
Commencement Date.

﻿

Landlord shall construct the Tenant Improvements in accordance with the terms of
the first three sentences of Section 2(c) of Exhibit B of the Lease, which shall
apply to this Exhibit B (except the reference to the “Tenant Improvement
Allowance”).

﻿

SECTION 2

OTHER TENANT IMPROVEMENTS

﻿

Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for the cost of any items not identified on the Approved Space Plan
or the Scope of Work, or a logical extension of, and consistent with, the
Approved Space Plan.  Any such costs shall be paid within ten (10) days after
invoice.

﻿

SECTION 3

CONTRACTOR'S WARRANTIES AND GUARANTIES

﻿

Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor who constructs the Tenant Improvements (the "Contractor") relating to
the Tenant Improvements.





 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



SECTION 4

TENANT'S AGENTS

﻿

Tenant hereby protects, defends, indemnifies and holds Landlord harmless for any
loss, claims, damages or delays arising from the actions of Tenant and/or any
separate contractors, subcontractors or consultants of Tenant on the Expansion
Premises. 

﻿

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;


LEASE COMMENCEMENT DATE

﻿

5.1    Ready for Occupancy.  The Expansion Premises (or any phase thereof) shall
be deemed "Ready for Occupancy" upon the Substantial Completion of the Tenant
Improvements in such phase of the Expansion Premises and the satisfaction of the
other requirements in Section 3(a) of Exhibit B of the Lease.  The provisions of
Section 3(b) of Exhibit B of the Lease will apply to this Exhibit B.  For
purposes of this First Amendment, "Substantial Completion" of the Tenant
Improvements in the Expansion Premises shall occur upon the completion of
construction of the Tenant Improvements pursuant to the Approved Working
Drawings, with the exception of any punch list items, and any tenant fixtures,
work stations, built-in furniture or equipment to be installed by Tenant under
the supervision of the Contractor.

﻿

5.2    Delay of the Substantial Completion of the Expansion Premises.  Except as
provided in this Section 5.2, the applicable Commencement Date shall occur as
set forth in Section 2 of this First Amendment and Section 5.1, above.  If there
shall be a delay or there are delays in the Substantial Completion of the Tenant
Improvements or in the occurrence of any of the other conditions precedent to
the applicable Commencement Date, as set forth in Section 2 of this First
Amendment, due to a Tenant Delay, as defined in Section 1(j) of Exhibit B of the
Lease, which shall be applicable to this Exhibit B, then, notwithstanding
anything to the contrary set forth in this First Amendment, or this Tenant Work
Letter and regardless of the actual date of the Substantial Completion of the
Tenant Improvements, the date of the Substantial Completion of the Tenant
Improvements shall be deemed to be the date the Substantial Completion of the
Tenant Improvements would have occurred if no Tenant Delay or Delays, as set
forth above, had occurred.

﻿

SECTION 6

MISCELLANEOUS

﻿

6.1    Tenant's Entry Into the Expansion Premises Prior to Substantial
Completion.  Provided that Tenant and its agents do not interfere with the
construction of the Tenant Improvements, Landlord shall provide Tenant with
reasonable access to the applicable phase of the Expansion Premises at least
thirty (30) days prior to the Substantial Completion of the Tenant Improvements
therein without payment of Rent with respect thereto for the purpose of Tenant
installing equipment or fixtures (including, but not limited to Tenant's data
and telephone equipment) in the applicable phase of the Expansion Premises,
preparing such phase for occupancy and conducting “move-in” activities, and
access any time after execution of this First Amendment for site visits needed
for planning (as reasonably scheduled with Landlord).  Prior to Tenant's entry
into the applicable phase of the Expansion Premises as permitted by the terms of
this Section 6.1, Tenant shall submit a schedule to Landlord and Contractor, for
their approval, which schedule shall detail the timing and purpose of Tenant's
entry and Tenant shall deliver to Landlord the policies or certificates
evidencing Tenant's insurance as required under the terms of Article 10 of the
Lease.  Tenant shall hold Landlord harmless from and indemnify, protect and
defend Landlord against any loss or damage to the Building or Premises and
against injury to any persons caused by Tenant's actions pursuant to this
Section 6.1.

﻿

6.2    Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.





 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



6.3    No Restoration.  Landlord hereby acknowledges that Tenant shall not be
required to restore any portion of the Tenant Improvements constructed in the
Expansion Premises that are specifically set forth on the Approved Space Plan.

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

-3-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B

﻿

APPROVED SPACE PLAN

Picture 41 [plse-20190531xex10_19g011.jpg]





 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1 TO EXHIBIT B

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

Picture 40 [plse-20190531xex10_19g012.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1 TO EXHIBIT B

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B

﻿

SCOPE OF WORK

Picture 39 [plse-20190531xex10_19g013.jpg]





 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2 TO EXHIBIT B

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 38 [plse-20190531xex10_19g014.jpg]





 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2 TO EXHIBIT B

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 37 [plse-20190531xex10_19g015.jpg]





 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2 TO EXHIBIT B

-3-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 36 [plse-20190531xex10_19g016.jpg]





 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2 TO EXHIBIT B

-4-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Picture 35 [plse-20190531xex10_19g017.jpg]

﻿

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2 TO EXHIBIT B

-5-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

﻿

L-C PROVISIONS

﻿

1.1    The L‑C shall be issued by a money-center, solvent and nationally
recognized bank (a bank which accepts deposits, maintains accounts, has a local
San Francisco Bay Area office which will negotiate a letter of credit, and whose
deposits are insured by the FDIC) reasonably acceptable to Landlord (such
approved, issuing bank being referred to herein as the "Bank"), which Bank must
have a rating from Standard and Poor’s Corporation of A- or better (or any
equivalent rating thereto from any successor or substitute rating service
selected by Lessor) and a letter of credit issuer rating from Moody’s Investor
Service of A3 or better (or any equivalent rating thereto from any successor
rating agency thereto) (collectively, the “Bank’s Credit Rating Threshold”), and
which L‑C shall be in the form of Schedule 1, attached hereto.  Tenant shall pay
all expenses, points and/or fees incurred by Tenant in obtaining the L‑C. 
Landlord hereby approves of Silicon Valley Bank as the Bank.  The L‑C shall
(i) be "callable" at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal or extension, for the period commencing on the
date of this Lease and continuing until the date (the "L‑C Expiration Date")
that is no less than sixty (60) days after the expiration of the Lease Term as
the same may be extended, and Tenant shall deliver a new L‑C or certificate of
renewal or extension to Landlord at least thirty (30) days prior to the
expiration of the L‑C then held by Landlord, without any action whatsoever on
the part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the Uniform Customs and Practices for Documentary
Credits (1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590.  Landlord, or its then managing agent, shall have the right to
draw down an amount up to the face amount of the L‑C if any of the following
shall have occurred or be applicable:  (A) such amount is due to Landlord under
the terms and conditions of this Lease, and has not been paid within applicable
notice and cure periods, or (B) Tenant has filed a voluntary petition under the
U. S. Bankruptcy Code or any state bankruptcy code (collectively, "Bankruptcy
Code"), or (C) an involuntary petition has been filed against Tenant under the
Bankruptcy Code that is not dismissed within thirty (30) days, or (D) the Bank
has notified Landlord that the L‑C will not be renewed or extended through the
L‑C Expiration Date, and Tenant has not provided a replacement L‑C that
satisfies the requirements of this Lease at least thirty (30) days prior to such
expiration, or (E) Tenant is placed into receivership or conservatorship, or
becomes subject to similar proceedings under Federal or State law, or (F) Tenant
executes an assignment for the benefit of creditors, or (G) if (1) any of the
Bank's (other than Silicon Valley Bank) Fitch Ratings (or other comparable
ratings to the extent the Fitch Ratings are no longer available) have been
reduced below the Bank's Credit Rating Threshold, or (2) there is otherwise a
material adverse change in the financial condition of the Bank (other than
Silicon Valley Bank), and Tenant has failed to provide Landlord with a
replacement letter of credit, conforming in all respects to the requirements of
this Article 21 (including, but not limited to, the requirements placed on the
issuing Bank more particularly set forth in this Section 21.1 above), in the
amount of the applicable L‑C Amount, within ten (10) days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of the foregoing being an "L‑C Draw Event").  The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L‑C shall be deemed to fail to meet the
requirements of this Article 21, and, within ten (10) days following Landlord's
notice to Tenant of such receivership or conservatorship (the "L‑C FDIC
Replacement Notice"), Tenant shall replace such L‑C with a substitute letter of
credit from a different issuer (which issuer shall meet or exceed the Bank's
Credit Rating Threshold and shall otherwise be acceptable to Landlord in its
reasonable discretion) and that complies in all respects with the requirements
of this Article 21.  If Tenant fails to replace such L‑C with such conforming,
substitute letter of credit pursuant to the terms and conditions of this
Section 21.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period).  Tenant shall be responsible for
the payment of any and all Tenant's and Bank's costs incurred with the review of
any replacement L‑C, which replacement is required pursuant to this Section or
is otherwise requested by Tenant.

﻿

1.2    Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(G) above), draw upon the L‑C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from



 

 

 

 

 

 

 

EXHIBIT C

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



Tenant's breach or default of the Lease or other L-C Draw Event and/or to
compensate Landlord for any and all damages arising out of, or incurred in
connection with, the termination of this Lease, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil Code. 
The use, application or retention of the L‑C, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law, it being intended that Landlord
shall not first be required to proceed against the L‑C, and such L‑C shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled.  Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the L‑C, either prior to or following a "draw" by Landlord of
any portion of the L‑C, regardless of whether any dispute exists between Tenant
and Landlord as to Landlord's right to draw upon the L‑C.  No condition or term
of this Lease shall be deemed to render the L‑C conditional to justify the
issuer of the L‑C in failing to honor a drawing upon such L‑C in a timely
manner.  Tenant agrees and acknowledges that (i) the L‑C constitutes a separate
and independent contract between Landlord and the Bank, (ii) Tenant is not a
third party beneficiary of such contract, (iii) Tenant has no property interest
whatsoever in the L‑C or the proceeds thereof, and (iv) in the event Tenant
becomes a debtor under any chapter of the Bankruptcy Code, Tenant is placed into
receivership or conservatorship, and/or there is an event of a receivership,
conservatorship or a bankruptcy filing by, or on behalf of, Tenant, neither
Tenant, any trustee, nor Tenant's bankruptcy estate shall have any right to
restrict or limit Landlord's claim and/or rights to the L‑C and/or the proceeds
thereof by application of Section 502(b)(6) of the U. S. Bankruptcy Code or
otherwise.  In the event of an assignment by Tenant of its interest in this
Lease (and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute L-C by Landlord
from the assignee shall be subject to Landlord's prior written approval, in
Landlord's reasonable discretion, and the actual and reasonable attorney's fees
incurred by Landlord in connection with such determination shall be payable by
Tenant to Landlord within ten (10) days of billing.

﻿

1.3    L-C Amount; Maintenance of L-C by Tenant.  If, as a result of any drawing
by Landlord of all or any portion of the L-C, the amount of the L-C shall be
less than the L-C Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Article 21.  Tenant further covenants and warrants that
it will neither assign nor encumber the L-C or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.  Without limiting
the generality of the foregoing, if the L-C expires earlier than the L‑C
Expiration Date, Landlord will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Landlord, as applicable, not later than
thirty (30) days prior to the expiration of the L-C), which shall be irrevocable
and automatically renewable as above provided through the L‑C Expiration Date
upon the same terms as the expiring L‑C or such other terms as may be acceptable
to Landlord in its sole discretion.  However, if the L‑C is not timely renewed,
or if Tenant fails to maintain the L‑C in the amount and in accordance with the
terms set forth in this Article 21, Landlord shall have the right to present the
L‑C to the Bank in accordance with the terms of this Article 21, and the
proceeds of the L‑C may be applied by Landlord against any Rent payable by
Tenant under this Lease that is not paid when due and/or to pay for all losses
and damages that Landlord has suffered or that Landlord reasonably estimates
that it will suffer as a result of any breach or default by Tenant under this
Lease.  In the event Landlord elects to exercise its rights under the foregoing,
(I) any unused proceeds shall constitute the property of Landlord (and not
Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by Tenant, property of such receivership, conservatorship or
Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L‑C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due or used to pay for any losses and/or damages suffered
by Landlord (or reasonably estimated by Landlord that it will suffer) as a
result of any breach or default by Tenant under this Lease; provided, however,
that if prior to the L‑C Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused L-C proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.   Notwithstanding anything to the contrary herein, if
Landlord draws on the L‑C due to Tenant's violation of this Lease beyond
applicable notice and cure periods, such draw shall be in the amount required to
cure such default.  In addition, if Landlord draws on the L‑C due to Tenant's
failure to timely renew or provide a replacement L‑C, such failure shall not be
considered a default under this Lease and Landlord shall return such cash
proceeds upon Tenant's presentation of a replacement L‑C that satisfies the
requirements of this Lease, subject to reasonable satisfaction of any preference
risk to Landlord.

﻿

1.4    Transfer and Encumbrance.  The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any



 

 

 

 

EXHIBIT C

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 



portion of its interest in and to the L-C to another party, person or entity,
regardless of whether or not such transfer is from or as a part of the
assignment by Landlord of its rights and interests in and to this Lease.  In the
event of a transfer of Landlord's interest in under this Lease, Landlord shall
transfer the L-C, in whole or in part, to the transferee and thereupon Landlord
shall, without any further agreement between the parties, be released by Tenant
from all liability therefor, and it is agreed that the provisions hereof shall
apply to every transfer or assignment of the whole of said L-C to a new
landlord.  In connection with any such transfer of the L-C by Landlord, Tenant
shall, at Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.

﻿

1.5    L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

﻿

1.6    Non-Interference By Tenant.  Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L-C.  No condition or term of this Lease
shall be deemed to render the L‑C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L-C in a timely manner. 
Tenant's sole remedy in connection with the improper presentment or payment of
sight drafts drawn under any L‑C shall be the right to obtain from Landlord a
refund of the amount of any sight draft(s) that were improperly presented or the
proceeds of which were misapplied and reasonable actual out-of-pocket attorneys'
fees, provided that at the time of such refund, Tenant increases the amount of
such L‑C to the amount (if any) then required under the applicable provisions of
this Lease.  Tenant acknowledges that the presentment of sight drafts drawn
under any L‑C, or the Bank's payment of sight drafts drawn under such L‑C, could
not under any circumstances cause Tenant injury that could not be remedied by an
award of money damages, and that the recovery of money damages would be an
adequate remedy therefor.  In the event Tenant shall be entitled to a refund as
aforesaid and Landlord shall fail to make such payment within ten (10) business
days after demand, Tenant shall have the right to deduct the amount thereof from
the next installment(s) of Base Rent.

 

 

 

 

 

EXHIBIT C

-3-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

SCHEDULE 1 TO EXHIBIT C

﻿

FORM OF LETTER OF CREDIT

﻿

(Letterhead of a money center bank

acceptable to the Landlord)

﻿

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

﻿

DATE OF ISSUE:                                                                

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

﻿

LETTER OF CREDIT NO.                  

EXPIRATION DATE:
                                AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

﻿

LADIES AND GENTLEMEN:

﻿

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

﻿

1.             THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.

﻿

2.             BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type]
("LANDLORD") STATING THE FOLLOWING:

﻿

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD                     IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE").”

﻿

OR

﻿

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

﻿

OR

﻿

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT





 

 

 

 

SCHEDULE 1 TO EXHIBIT C

-1-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

 



OF THE FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

﻿

OR

﻿

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED WITHIN THIRTY (30) DAYS."

﻿

OR

﻿

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

﻿

SPECIAL CONDITIONS:

﻿

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

﻿

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

﻿

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

﻿

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

﻿

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF (60 days from the Lease Expiration Date).

﻿

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT





 

 

 

 

SCHEDULE 1 TO EXHIBIT C

-2-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------

 

 



SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND SEEK
REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

﻿

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

﻿

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

﻿

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

﻿

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

﻿

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

﻿

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

﻿

 

Very truly yours,

(Name of Issuing Bank)

By:

 

﻿



 

 

 

 

SCHEDULE 1 TO EXHIBIT C

-3-

HCP LIFE SCIENCE REIT, INC.

[First Amendment]

[Pulse Biosciences, Inc.]

 

 

 

--------------------------------------------------------------------------------